Citation Nr: 1027681	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-42 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUE

Entitlement an effective date earlier than February 27, 2007, for 
the award of special monthly compensation pension based on the 
need for aid and attendance, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from January 1952 to December 
1955.  The Veteran died in September 2007.  The appellant is the 
Veteran's surviving sister and was the Veteran's fiduciary 
custodian.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the RO in which the appellant's 
claim for accrued benefits was denied.  The appellant perfected a 
timely appeal.  

In June 2010, the appellant provided testimony before the 
undersigned Veterans Law Judge at a video-conference hearing.  A 
transcript of that hearing has been reviewed and associated with 
the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran first submitted her application for special 
monthly compensation pension based on the need for aid and 
attendance on October 31, 2006.  

2.  The Veteran was notified in March 2007 of the award of 
special monthly compensation pension based on the need for aid 
and attendance which assigned an effective date of February 26, 
2007.  

3.  The Veteran submitted a May 2007 written statement which the 
Board has construed as a Notice of Disagreement (NOD) with the 
effective date assigned.  

4.  The Veteran died in September 2007 and the appellant filed 
her claim for accrued benefits in November 2007.  


CONCLUSION OF LAW

The criteria for an effective date of October 31, 2006, and no 
earlier, for the award of special monthly pension based on the 
need for aid and attendance, for accrued benefit purposes, have 
been met.  38 C.F.R. §§ 1155, 5121 (West 2002); 38 C.F.R. § 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the claimant is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between a veteran's service and the disability, degree of 
disability, and effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided 
to a claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in this 
case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The issue on appeal stems from the appellant's claim for accrued 
benefits.  During the Veteran's lifetime, he had filed a claim 
for entitlement to special monthly compensation benefits based 
upon the need for regular aid and attendance.  In a January 2008 
letter, the RO provided notice to the appellant regarding what 
information and evidence is needed to substantiate her claim for 
accrued benefits.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  One of the unique circumstances in 
an accrued benefits claim is the fact that only evidence 
contained in the claims file at the time of the Veteran's death 
will be considered when reviewing a claim for accrued benefits.  
This includes service department and VA medical records, which 
are considered to be constructively in the claims file at the 
date of death, even though they may not physically be in the file 
until after that date.  Hayes v. Brown, 4 Vet. App. 353, 360-61 
(1993).  VA treatment records and private medical records have 
been associated with the claims file.  In addition the claims 
file contains various written statements and hearing testimony 
from the appellant.  

The record does not otherwise indicate any additional existing 
evidence that is necessary for a fair adjudication of the claims 
that has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty to 
assist the appellant in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The appellant has contended that she is entitled to accrued 
benefits.  Applicable law and regulations provide that upon the 
death of a veteran or beneficiary, periodic monetary benefits to 
which that individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file at 
the date of his/her death (accrued benefits) and due and unpaid, 
shall, upon the death of such individual be paid to the living 
person first listed as follows:

(1) Upon the death of a veteran to the living person first listed 
as follows: (i) His or her spouse; (ii) His or her children (in 
equal shares); (iii) His or her dependent parents (in equal 
shares) or to the surviving parent.  (2) Upon the death of a 
surviving spouse or remarried surviving spouse, to the veteran's 
children.  (3) Upon the death of a child, benefits to which the 
child was entitled will be paid to the surviving children of the 
veteran entitled to death pension, compensation, or dependency 
and indemnity compensation.  (4) In all other cases, only so much 
of an accrued benefit may be paid as may be necessary to 
reimburse the person who bore the expense of last sickness or 
burial.  The evidence of record shows that the appellant is a 
qualified survivor to whom accrued benefits may paid because she 
was the person who bore the expense of the Veteran's burial.  

In order to be eligible for accrued benefits, the claim for 
accrued benefits must be filed within one year after the date of 
death.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(c) 
(2002).  The Veteran died in September 2007 and the appellant 
submitted her claim for accrued benefits in November 2007.   

Although a veteran's claim terminates with the veteran's death, a 
qualified survivor may carry on the deceased veteran's claim to a 
limited extent by submitting a timely claim for accrued benefits.  
38 U.S.C.A. § 5121 (West 2002); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994).  While an accrued benefits claim is separate from 
the veteran's claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim; thus, an appellant 
takes the veteran's claim as it stood on the date of death, but 
within the limits established by law.  See Zevalkink v. Brown, 
102 F.3d 1236, 1242 (Fed. Cir. 1996).

In order for a claimant to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of her death.  
38 U.S.C.A. §§ 5101(a), 5121(a) (West 2002); see also Jones v. 
West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  In this case, a 
March 2007 rating decision notified the Veteran of her award for 
special monthly pension based on the need for aid and attendance 
and assigned an effective date of February 26, 2007.  The 
Veteran, through her custodian, submitted a written statement 
which the Board has construed as a timely notice of disagreement 
with the effective date in May 2007.  The Veteran was never 
issued a statement of the case and then died in September 2007.  
Thus, the claim for an earlier effective date remained pending at 
the time of her death in September 2007.  See Hamilton v. Brown, 
4 Vet. App. 528, 538 (1993) (en banc).  

As the Board has determined that the appellant is a qualified 
survivor entitled to receive accrued benefits of the Veteran and 
that a claim was pending at the time of the Veteran's death, the 
remaining issue is whether the Veteran was entitled to an 
effective date earlier than February 27, 2007, for the award of 
special monthly compensation pension based on the need for aid 
and attendance.  

Under applicable criteria, the effective date of an award of an 
evaluation and award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.

In this case the claims file shows that the Veteran contacted the 
VA in October 2006 regarding application for special monthly 
pension based on the need for aid and attendance.  An October 31, 
2006, VA record shows that the VA received the Veteran's 
completed application for aid and attendance.  Thus, the 
effective date of the Veteran's award should be date of the 
receipt of the claim, October 31, 2006.  Accordingly, the 
appellant is entitled to an effective date of October 31, 2006, 
for the award of special monthly pension based on the need for 
aid and attendance, for accrued benefits purposes.  


ORDER

An effective date of October 31, 2006, for the award of special 
monthly compensation pension based on the need for aid and 
attendance, for accrued benefits purposes, is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


